Exhibit 10.17

         
(SURMODICS LOGO) [c61767c6176702.gif]
  BOARD COMPENSATION POLICY
SurModics, Inc.
(Amended and Restated: February 8, 2010)    

     Directors of SurModics, Inc. (the “Company”) that are not employed by the
Company are entitled to compensation for their services to the Board of
Directors (the “Board”) and related committees. This compensation is provided in
the form of annual retainers, fees for meeting attendance, and stock options as
further described below. Additionally, each director is entitled to
reimbursement for their reasonable travel and other expenses incurred in
connection with attending Board or committee meetings.
     Cash Compensation. Effective for the Company’s fiscal year beginning
October 1, 2010, the retainer and meeting fees for non-employee directors of the
Company will be as follows:

          Description   Amount  
Annual Retainer (Chairman of the Board)
  $ 100,000  
Annual Retainer (excluding Chairman)
    20,000  
Additional Retainer for Committee Chair
       
Audit
    10,000  
Organization and Compensation
    7,000  
Corporate Governance and Nominating
    5,000  
Meeting Fees
       
Board Meetings
    2,000 per meeting
Committee Meetings
    1,000 per meeting

The retainers set forth above will be paid to each director on a quarterly
basis, with each installment paid at the end of each calendar quarter in an
amount equal to one-fourth of the annual retainer set forth above. If, for any
reason, a director does not serve an entire calendar quarter, the retainers will
be pro-rated based on such director’s length of service during such calendar
quarter. The Chairman of the Board is not eligible to receive any of the meeting
fees set forth above for attendance at Board or committee meetings. Members of
the Business Development Committee will not receive meeting fees for their
attendance at that Committee’s meetings.
     Equity Compensation. In addition to the cash compensation described above,
each director will also receive nonqualified stock options to purchase shares of
the Company’s common Stock (each, a “Stock Option”) as follows:
          (a) Initial Option Grant: Each non-employee director who first joins
the Board after February 2, 2010, will be granted a Stock Option with a value of
$60,000 (as estimated using a Black-Scholes option pricing model as of the date
of grant).
          (b) Annual Option Grant: At the Board’s first regularly scheduled
meeting during each fiscal year, each non-employee director will be granted a
Stock Option with a value of $60,000 (as estimated using a Black-Scholes option
pricing model as of the date of grant). The value of the first annual option
grant following a director’s election or appointment to the Board will be
pro-rated based on such director’s length of service on the Board during the
preceding 12-month period.
          (c) General Terms. All Stock Options provided pursuant to this policy
shall be granted under the Company’s 2009 Equity Incentive Plan or any successor
plan designated by the Board (the “Plan”). Each option grant will (1) have a
seven-year term, (2) vest annually in 25% increments, beginning on the first
anniversary of the date of grant, (3) have an exercise price equal to the fair
market value of the Company’s common stock on the date of grant, and (4) be
subject to such other terms and conditions set forth in the individual option
agreements. Upon the director’s termination of service for reasons other than
disability or death, the Board, in its sole discretion, may accelerate the
vesting of all or any portion of the unvested portion of such options taking
into consideration such director’s tenure of service or other similar factors.

 